        Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 1 of 17
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 16, 2021
                           UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

TRAVIS JAMES MULLIS,                           §
                                               §
           Petitioner,                         §
VS.                                            §   CIVIL ACTION NO. 3:13-cv-121
                                               §
BOBBY LUMPKIN,                                 §
                                               §
           Respondent.                         §
                                               §

                                           ORDER

          Petitioner Travis James Mullis, an inmate on Texas' death row, has filed a federal

petition for a writ of habeas corpus.        (Docket Entry No. 94).     Respondent Bobby

Lumpkin has moved for summary judgment (Docket Entry No. 147) and Mullis has filed

a reply (Docket Entry No. 159).        For the reasons discussed below, the Court needs

additional briefing before deciding whether to authorize factual deve lopment or proceed

to adjudication. Accordingly, the Court will DENY Respondent's motion for summary

judgment WITHOUT PREJDUICE.

                                      BACKGROUND

          For the purposes of this Order, the Court will not review the crime which led to

Mullis' capital conviction and death sentence.        The Court, however, will provide a

succinct summary of the state proceedings that have given rise to the issues needing

development.

          A Texas jury convicted Mullis of capital murder. He received a death sentence.

After appointed appellate counsel filed a motion for a new trial, Mullis elected to proceed

1/1 7
        Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 2 of 17




pro se on direct appeal. On May 20, 2011, the trial court held a hearing in which it

conducted a colloquy with Mullis regarding his desire to represent himself. The trial

court fully interrogated Mullis about his knowledge of the legal process, his decision to

waive review, and his mental health. The tiial court also questioned appellate counsel

about Mullis' decision.     The trial court then granted Mullis' request to dismiss his

appellate attorney and proceed pro se.

          Review in the Texas Court of Criminal Appeals is automatic in capital cases.

Mullis, nevertheless, asked to waive direct appeal. The State filed a motion indicating

that it would not submit an appellate brief. Because Mullis filed no briefing, the Court of

Criminal Appeals entered an order on April 25, 2012 finding "no unassigned fundamental

error" and "affirming the trial comt's judgment" Mullis v. State, 2012 WL 1438685

(Tex. Crim. App. 2012) (unpublished).

          Under Texas procedure, direct appeal and habeas review proceed concurrently.

On the same day that the trial court appointed appellate counsel, Brad Levenson of the

Office of Capital Writs ("state habeas counsel") was appointed to represent Mullis on

state post-conviction review. Only a few months after the trial court found that Mullis

could represent himself on direct appeal, state habeas counsel filed a notice that Mullis

wished to waive state habeas review.

          The trial court assigned Dr. Victor Scarano to assess whether Mullis was

competent to waive habeas proceedings.        Dr. Scarano performed a comprehensive

evaluation of Mullis. On October 12, 20 I 1, the trial court held a hearing regarding

Mullis' waiver.     The trial court came to the hearing with broad experience having

2/1 7
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 3 of 17




presided over trial and Mullis' recent waiver of appellate review. The trial court engaged

Mullis in a colloquy similar to, but briefer than, the discussion only months earlier when

it found him able to represent himself on appeal. The trial court held that Mullis was

"permitted to act po se regarding any decision concerning waiver and/or filing a post-

conviction writ of habeas corpus."       The trial court allowed state habeas counsel to

"investigate and prosecute" a habeas writ, but not file one " if Mr. Mullis persists in

electing to waive filings."    Mullis, however, soon gave habeas counsel a "standing

directive" to "NOT file a writ of habeas corpus."

         The parties in the instant lawsuit now debate what responsibilities state habeas

counsel held thereafter. Despite the limitations placed by Mullis, the record shows that

state habeas counsel sought for, and received, an extension of time to file a habeas

application.

         The circumstances, however, presented a difficult question about when a habeas

application would be due. Texas requires a capital inmate to file his habeas application

after the later of two dates: "the 180th day after the date the convicting court appoints

counsel" or " not later than the 45th day after the date the state's original brief is filed on

direct appeal with the court of criminal appeals, whichever date is later." Tex. Code

Crim. Pro. 11.071 §4(a). An inmate waives his claims when he fails to file a timely

application. Tex. Code Crim. Pro. art. 11.071 §4(e) ("A failure to file an application

before the filing date applicable to the applicant under Subsection (a) or (b) constitutes a

waiver of all grounds for relief that were available to the applicant before the last date on

which an application could be timely filed, except as provided by Section 4A."). The

3/17
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 4 of 17




lack of an appellate brief by the State and questions about habeas counsel's role resulted

in confusion about the due date for any habeas application.

         Eventually it became clear that Mullis would not permit the filing of a habeas

application and that he would not file one himself. The state habeas court notified the

Court of Criminal Appeals that Mullis had not filed a habeas application. In late August

2012, however, Mullis wrote a letter saying that unspecified "new ev idence" caused him

to change his mind about pursuing habeas remedies.

         In the eyes of the Court of Criminal Appeals, however, that letter came too late.

On September 12, 2012, the Texas Court of Criminal Appeals entered an order

recognizing Mullis' earlier waiver. Because of uncertainty about the triggering date for

the beginning of the period to file Mullis' habeas application, the Court of Criminal

Appeals found "[u]nder the best possible scenario" that Mullis' application should have

been due in the trial court "on or before July 2, 2012." 1 The Court of Criminal Appeals

found that, by failing to file a timely application Mullis "waiv[ed] ... all grounds for

relief." Ex parte Mullis, No. WR-76,632-01 (Tex. Crim. App. Sept. 12, 2012).

         In its dismissal order, the Court of Criminal Appeals instructed: "[S]hould [Mullis]

or pro bono counsel working on his behalf file an untimely writ application or a motion

for a new filing date under Article 11.071 § 4A, then the filer will have to show good

cause as to why an application was not filed on or before the statutorily applicable due

date." Id. at 2-3.



                The parties debate the validity of, and reasoning behind, this computation.

4/17
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 5 of 17




         1n the next day, however, Mullis wrote a letter indicating that he had made a final

decision not to appeal. Still, state habeas counsel (now acting pro bona) filed a motion

on Mullis' behalf for leave to submit a habeas application. Ex part Mullis , WR-76,632-

02. State habeas counsel did not submit a proposed habeas application but requested an

extension of time to prepare one. State habeas counsel attempted to meet the "good

cause" showing for filing a late application by arguing that Mullis had previously been

incompetent to waive review.

         State habeas counsel had retained a psychologist, Dr. Michael Fuller, to evaluate

Mullis for competency on November 1, 2012. Dr. Fuller reviewed the report prepared by

Dr. Scarano, evaluated Mullis, and concluded that he "had not been competent to waive

his rights in October 2011 due to mental illness, depression, suicidal ideation, and fear of

violence in prison outside the locked-down death row unit." (Docket Entry No. 94 at 14).

State habeas counsel relied on Dr. Fuller' s report to ask for a new habeas filing date.

         The Court of Criminal Appeals denied the request to restart habeas review because

"neither counsel' s motion nor Fuller's report show that applicant was incompetent on

August 22, 2012, when he tried to reinstate his appeals or on September 13, 201 2, when

he again re-urged his desire to waive review of his conviction." Ex p arte Mullis, No.

WR-76,632-01 (Tex. Crim. App. Dec. 12, 201 2). Thus, the Court of Criminal Appeals

found that "counsel has failed to establish good cause for failing to file a habeas

application on or before the statutorily applicable due date." Ex parte Mullis, No. WR-

76,632-01 (Tex. Crim. App. Dec. 12, 2012).



5/17
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 6 of 17




           One additional attempt was made to secure review of Mullis' conviction and

sentence. On September 29, 2012, Mullis signed a notice of appearance allowing a pro

bona attorney from the American Civil Liberties Union Capital Punishment Project to

represent him ("ACLU counsel"). On December 3, 2012, ACLU counsel filed a Motion

for Leave to File Original Writ of Habeas Corpus seeking relief in the form of an

opportunity to file a renewed direct appeal. On January 16, 2013, the Court of Criminal

Appeals denied leave to file an original state habeas application.

           Federal review followed. Over the years, Mullis has twice attempted to waive

federal review, only to retreat from that decision after the Court appointed an independent

psychologist and scheduled a hearing. In both instances, the psychologist found that

Mullis was competent to waive federal review notwithstanding his history of mental

illness.     At one point this Court stayed the proceedings to allow state review, but

eventually Mullis decided to forgo any effort at exhausting state remedies and proceed in

federal court instead. Ultimately, Mullis has filed a consolidated federal petition raising

several constitutional claims. (Docket Entry No, 94). This matter is now before the

Court on Respondent's motion for summary judgment which argues that all Mullis'

claims are procedurally barred from federal review. Alternatively, Respondent argues

that all Mullis' claims lack merit.

                           ISSUES NEEDING DEVELOPMENT

         In his reply to the summary judgment motion, Mullis argues that procedural law

does nor bar federal review for three reasons:



6/17
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 7 of 17




         1.    "Texas's application of Article 11.071 § 4 here 1s inadequate to
               foreclose review by this Court."

         2.    "[S]tate habeas counsel's abandonment of Mr. Mullis and
               ineffectiveness during state habeas proceedings caused [him] to fail
               to exhaust his claims in the state courts, excusing any default.

         3.    Mullis' "purported waiver was not voluntary, but instead was driven
               by his traumatic sexual history and his fear of being sexually
               assaulted in prison."

(Docket Entry No. I 59 at 2).2       For the reasons discussed below, the Court needs

additional briefing on each of these points. In addition, the parties will explain whether

an evidentiary hearing is necessaiy to resol ve the procedural questions and what they

each would present in such a hearing.

I.       Procedural Default and Procedural Law

         Respondent argues that procedural law precludes federal review of all Mullis'

claims. Federal law traditionally prohibits the litigation of claims an inmate has defaulted

under state law. " [A] federal coutt may not review federal claims that were procedurally

defaulted in state court-that is, claims that the state court denied based on an adequate

and independent state procedural rule." Davila v. Davis, -       U.S. - -, 137 S. Ct. 2058,

2064 (2017) (emphasis added).       An adequate state rule is one that has been "firmly

established and regularly followed" when the state comts considered an inmate's claim.

Roberts v. Thaler, 681 F.3d 597, 604~05 (5th Cir. 2012) (quotation omitted).




         2
              In an earlier pleading, Mullis mentioned that he can show a fundamental
miscarriage of justice, which in the habeas context means a showing that an inmate is actually
innocent. Mullis' later briefing does not develop that argument.

7/17
        Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 8 of 17




          The parties both address the procedural status of Mullis' claims as a threshold

consideration in this case.      The parties, however, diverge on what specific state

procedural law may preclude federal review.

          A.    Respondent's Argument

          Respondent focuses the procedural-bar argument on Mullis' failure to exhaust his

claims and the Texas state law that would prevent him from doing so now. Federal law

precludes relief if an inmate has not exhausted his state court remedies. 28 U .S.C. §

2254(b ). Mullis has never placed any claims before the state courts, much less ones that

were then disallowed by the operation of state law. Mullis did not raise any claims on

direct appeal, did not advance any potential habeas claims before the Court of Crim inal

Appeals accepted his waiver, and never proposed any habeas arguments in his request for

an extension of time to submit a habeas application.

          Early in this case, Mullis argued that a state avenue of relief remained open to

present his federal habeas claims. (Docket Entry No. 31 ). The Court stayed the case to

allow a successive habeas action to proceed. (Docket Entry No. 35). 3 Mullis, however,

never filed a state habeas application. For whatever reason, Mullis decided not to seek

successive state habeas proceedings after the conclusion of his back-and-forth efforts to




          3
               When asking for a stay Mullis argued that the Court of Criminal Appeals could
authorize review under three theories: (1) deficiencies in state habeas counsel's representation
amounted to "good cause" under Tex. Code Crim. Pro. art. 11.071 §4A; (2) state habeas
counsel's representation should allow successive proceedings under Tex. Code Crim. Pro. art.
11.071 §5; and (3) his earlier waiver of habeas review was not voluntary. (Docket Entry Nos.
31, 46).

8/1 7
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 9 of 17




waive federal habeas review.4 M ullis' abandoned effort to return to state court highlights

an important distinction in this case-the state courts have never found that Mullis

defaulted specific claims, only that he has defaulted the right to file a habeas application.

         Respondent argues that the Texas state com1s would not allow Mullis to raise his

federal habeas claims in state court. When an inmate raises claims for the first time in

federal court "and the court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now find the claims

procedurally barred," his claims are technically exhausted but "there is a procedural

default." Coleman v. Thompson , 501 U.S. 722, 735 n.1 (1991). Texas' abuse-of-the-writ

doctrine found in Tex. Code Crim. Pro. art. 11.071 §5 precludes an inmate from filing a

successive state habeas application except in limited circumstance. Respondent argues

that Mullis' federal habeas claims are procedurally barred because Texas would not allow

for their consideration under Tex. Code Crim. Pro. art. 11.071 §5.

         B.    Mullis' Arguments

         Mullis acknowledges Respondent's argument that his claims are procedurally

barred because they are unexhausted and thus barred by Tex. Code Crim. Pro. 11.071 §5.

(Docket Entry No. 159 at 2). Mullis, however, focuses his procedural arguments on his

waiver of, and effort to resurrect, state habeas review. Mullis' arguments relating to a

procedural bar discuss (1) the tirneline relied on by the Court of Criminal Appeals when


         4
               Mullis did not file a successive habeas application after the Court stayed this case
but instead investigated the possibility of challenging DNA results. (Docket Entry No. 54). It is
unclear why Mullis did not expeditiously exhaust the claims found in his federal habeas petition
when given the opportunity to do so.

9/17
   Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 10 of 17




it accepted his waiver of habeas review and (2) its failure to set a new date for filing

based on Dr. Fuller's examination.

         Mullis first argues that "there was no clear, regularly followed, clearly established

or independent rule with respect to cases in which no appellate brief was filed to trigger

the deadline set by Article 11.071 § 4(a)." (Docket Entry No. 159 at 10). The pleadings

from the parties and the order entered by the Court of Criminal Appeals reveal the

struggle to determine the precise date on wh ich Mullis' right to file a habeas application

passed. The Court of Criminal Appeals only gave a date " [u]nder the best possible

scenario."     Mullis argues the "novel application of Article 11.071 § 4 where the

conditions precedent had not occurred, and which prevented Mr. Mullis from filing a

state habeas application and terminated his state habeas corpus proceedings, is not an

adequate state ground and does not foreclose review by this Court of Mr. Mullis's

claims." (Docket Entry No. 159 at 11 ).

         Mullis also argues the Court of Criminal Appeals relied on inadequate law when it

did not let him resurrect his state habeas proceedings. See Ex parte Mullis, No. WR-

76,632-01 (Tex. Crim. App. Dec. 12, 2012). When a capital inmate fails to file a timely

habeas application, the Court of Criminal Appeals may authorize a new filing date after a

showing of good cause under Tex. Code Crim. Pro. art. 11 .071 §4A. Mullis argues that

the Court of Criminal Appeals' application of section 4A is not adequate to bar federal

review because it "has interpreted 'good cause' leniently and typically granted petitioners

the opportunity to file otherwise untimely applications under 4A when counsel has made



10/ 17
    Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 11 of 17




some mistake." (Docket Entry No. 159 at 7). 5 According to Mullis, his habeas action

was only the third in which the Court of Criminal Appeals did not find good cause to

allow the filing of an untimely initial habeas action. (Docket Entry No. 159 at 10).

        C.      Additional Briefing

        In Respondent's view, Mullis' waiver prevented him from filing a state

application, but the state courts have never applied state procedural law to bar the

specific claims in his federal petition. See Gonzales v. Davis, 924 F.3d 236, 243 (5th Cir.

2019) ("Federal habeas claims are procedurally barred if the last state court to review the

petitioner' s claims unambiguously based its denial on a state procedural bar.") (emphasis

added).      Respondent argues that Texas' bar on successive habeas applications is the

procedural law that bars federal review. In Mullis' view, state procedural law has not

adequately addressed how to deal with an inmate who vacillates in his waiver of review. 6

Accordingly, the parties' briefing to date raises questions about what event results in a

federal procedural bar of the specific claims in Mullis' federal habeas petition.

        The parties each provide extensive briefing bolstering their own perspective, but

do not respond to the other's arguments. The Court, therefore, asks the parties to clarify

        5
                Respondent's briefing to date explores how the Court of Criminal Appeals
calculated a final date for the filing of Mullis' initial application but does not sufficiently address
Mullis' argument that the computation was inadequate to bar federal review. The Fifth Circuit
has upheld a district court ruling that the Court of Criminal Appeals' application of the time
calculation in cases involving a waiver of habeas review was not clearly announced or regularly
applied. See Austin v. Davis, 876 F.3d 757, 777 (5th Cir. 20 17). The circumstances in Austin
where the Court of Criminal Appeals barred a habeas application raising various claims under
section 4A may differ because Mullis bas never put any claims before the state courts.
        6
               While not completely clear from his briefing, it seems that Mullis conflates the
adequate and independent requirement to impose a procedural bar with the "cause" requirement
that would forgive that bar.

11/17
      Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 12 of 17




when Mullis procedurally defaulted his claims and which state law bars federal review.

The parties must brief what specific state procedural law bars federal review: (1) the

Court of Criminal Appeals' September 12, 2012 acceptance of his waiver of habeas

review; (2) the Court of Criminal Appeals' December 12, 2012 refusal find good cause,

appoint new counsel, and reopen the proceedings; or (3) the presumptive operation of

Texas' abuse-of-the-writ doctrine which would disallow any attempt to exhaust his

federal claims.7    Additionally, the paities will each respond to the other's briefing

regarding the adequacy and independence of Texas procedural law.

II.      Abandonment or Ineffective Representation by Habeas Counsel

         A petitioner can overcome a procedural default if he can show cause for the

default and actual prejudice as a result of the alleged violation of federal law. See

Coleman, 501 U.S. at 750. Cause for the default exists default when "something external

to the petitioner, something that cannot fairly be attributed to him ... ' impeded [his]

efforts to comply with the State's procedural rule."' Id. at 753 (quoting Murray v.

Carrier, 477 U.S. 478, 488 (1986)). Mullis claims that he can overcome any procedural

bar because his habeas attorneys "abdicated their role as advocates in the competency

proceedings," "affirmatively chose not to challenge the expert' s report," and did not bring

to light inf01mation "that, due to his history of sexual abuse and mental illness, he would

rather die than face the possibility of being raped in the prison system's general

population." (Docket Entry No. 159 at 12). Mullis relies on the opinion of various legal


         7
               The parties' briefing to date does not focus on the ACLU attorney' s request to file
an original habeas application that would result in a new direct appeal.

12/ 17
   Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 13 of 17




experts to contend that habeas counsel either abandoned him or provided deficient

performance in handling his choice to waive federal review.

         Under Supreme Court precedent, the representation provided by a state habeas

attorney may provide for federal review of otherwise-barred claims in two circumstances.

Under Martinez v. Ryan, 566 U.S. 1 (2012), specific instances of deficient habeas

representation may provide cause for the procedural default of specific claims. Under

Maples v. Thomas, 565 U.S. 266, 271 (2012), the Supreme Comt held that attorney

abandonment constitutes an extraordinary circumstance that can be sufficient "cause" to

forgive a procedural default in state court.     The parties have discussed whether the

representation provided by habeas counsel was ineffective, but have not provided briefing

"distinguishing attorney abandonment, which satisfies the ' cause' requirement, from

attorney negligence, which does not." Perez v. Stephens, 745 F.3d 174, 179 (5th Cir.

2014). The parties will provide additional briefing, supported by precedent, describing

whether the counsel's representation would be classified as abandonment or negligence.

The parties will also discuss whether some fact finding is necessary involving testimony

from state habeas counsel by affidavit, interrogatories, depositions, or hearing testimony.

         In addition, an inmate only shows cause to forgive a procedural bar by identifying

"something external to the petitioner." Coleman, 501 U.S. at 753. The Court invites the

parties to provide additional insight into whether Mullis' waivers, particularly after Dr.

Fuller's rep01t finding him competent, negates any abandonment or negligence by

counsel.



13/ 17
       Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 14 of 17




III.     Mullis' Competency and the Voluntariness of his Waiver

         Mullis argues that he can overcome any procedural bar because his waiver of state

review was not voluntarily and competently made. Mullis explains that his waiver was

not "an expression of his own free will; rather, it was the manifestation of his traumatic

history of sexual abuse, his fear of revictimization, and his mental illness." (Docket

Entry No. 159 at 42). This Court's own experience with Mullis' back-and-forth attempts

to waive federal review prove that asce1taining his competency is complex, and all-the-

more complicated by his own efforts to manipulate the process. Untangling Mullis'

strategy and decisions from his mental illness can be difficult.            The Court needs

additional briefing concerning whether the factors leading to Mullis' decisions during the

state habeas process impaired his competency, as understood by the law. 8

         The Supreme Court has described the standard for determining whether a death

row inmate is competent to abandon further appeals: "whether he has capacity to

appreciate his position and make a rational choice with respect to continuing or

abandoning further litigation or on the other hand whether he is suffering from a mental

disease, disorder, or defect which may substantially affect his capacity in the premises."

Rees v. Peyton, 384 U.S. 312, 314 ( 1966). The Fifth Circuit has set out the following

three part test:

         (1) whether that person suffers from a mental disease, disorder, or defect;
         (2) whether a mental disease, disorder, or defect prevents that person from
         understanding his legal position and the options available to him; and (3)

         8
              The briefing focuses on whether Mullis was competent to waive habeas review.
Mullis does not extensively challenge his decision not to file a direct appeal, even though that
decision was made only a short time before Dr. Scarano assessed his competency.

14/ 17
   Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 15 of 17




         whether a mental disease, disorder, or defect prevents that person from
         making a rational choice among his options.

Mata v. Johnson , 210 F.3d 324, 328 (5 th Cir. 2000) (citing Rumbaugh v. Procunier, 753

F.2d 395, 398 (5th Cir. 1985))

         Mullis' arguments that he was incompetent to waive habeas review depends on the

report prepared by Dr. Fuller. Dr. Fuller found that his "clinical evaluation largely

parallel [ed]" that of Dr. Scarano and that "many of the observations and clinical

impressions are similar." (Docket Enny No. 119, Attachment 88 at 67). Yet Dr. Fuller

found Mullis "had not been competent to waive his rights in October 2011 " because he

had concealed his "mental illness, depression, suicidal ideation, and fear of violence in

prison outside the locked-down death row unit." (Docket Entry No. 94 at 14). Dr. Fuller,

in fact, identified "suicidal ideation ... as the primary motive" fo r Mullis' choice to

waive habeas review. Id. at 69. Dr. Fuller explained: "Mullis stated clearly to me that he

had lied to Dr. Scarano, that he indeed was depressed, suicidal, and fearful of his fate

should he sentence be commutes to life without parole through the appellate process at

the time of his examination." Id. Mullis now maintains that "the true reason driving Mr.

Mullis' s desire to waive [was] that, due to his history of sexual abuse and mental illness,

he would rather die than face the possibility of being raped in the prison system's general

population." (Docket Enny No. 159 at 12

         Mullis' concealment of the reasons behind his waiver caused the expe11s to reach

differing conclusions about his competency.       Mullis now argues that his fears and

suicidal ideation diminished his "capacity to appreciate his position and make a rational


15/ 17
   Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 16 of 17




choice," but Respondent's briefing subtly questions Dr. Fuller's conclusions.

Respondent cites law holding that depression and suicidal ideation are an insufficient

basis to question a capital prisoner's competence. (Docket Entry No. 147 at 68). Circuit

precedent instructs that those factors "must be weighed in conjunction with all other

evidence presented with respect to a defendant's mental stability and competence."

Mata, 210 F.3d at 330.

         In that respect, Dr. Fuller' s report seems to assume that incompetency necessarily

results from fear, suicidal ideation, and depression without examining how those factors

discretely impacted Mullis' own understanding and ability to make a rational choice. Dr.

Fuller did not criticize Dr. Scarano's understanding of Mullis' mental-history or cun-ent

diagnostic state. Dr. Fuller drew only one distinction between his examination and that

of Dr. Scarano: Mullis' concealment of his motivation. Dr. Fuller's report seems to

believe that depression and suicidal intent render a defendant incompetent without

linking those factors to the inquiry required by the law. Dr. Fuller specifically stated: "In

my opinion, he was depressed, suicidal, and masking or denying these issues [when

examined by Dr. Scarano]. If so, it follows that he was experiencing symptoms of a

significant mental condition that impaired his rational abilities and decisional capacity at

the time that he opposed further appeal." (Docket Entry No. 159, Ex. C).

         The Court orders the parties to provide additional briefing on whether Dr. Fuller's

psychological opinion sufficiently supports a legal determination of incompetency to

waive habeas review. With that briefing, the Court recognizes that soon after Dr. Fuller

found him fully competent Mullis then again waived all review-a decision which

16/ 17
   Case 3:13-cv-00121 Document 163 Filed on 03/16/21 in TXSD Page 17 of 17




doomed counsel's efforts for the reappointment of counsel and reinstitution of habeas

review. Mullis' briefing to date does not provide insight into how his renewed waiver

short-circuited any effort by counsel to renew habeas proceedings. Mullis must explain

why, no matter what Dr. Fuller concluded, the Court of Criminal Appeals was not

justified in finding that he could not reinvigorate habeas review.

                                       CONCLUSION

         Pursuant to the discussion provided above, the Court DENIES Respondent's

motion for summary judgment WITHOUT PREJUDICE. The parties will each provide

briefing consistent with this Order within thirty (30) days from the entry of this Order.

The parties may also provide briefing on any issue they consider relevant to the

disposition of the matters now before the Court. The parties may each respond to the

new briefing within thirty (30) days of its filing.

          Given the significant briefing already present in the record, the Court at that point

will consider rather additional factual development is necessary or whether the briefing

on file is sufficient for adjudication of Mullis' federal habeas petition.

         SIGNED at Houston, Texas, on _ _M
                                         _a_r_ch_l6_ _ _ _ _ _ _ _, 2021.



                                               -'cIBoRE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




17/ 17
